Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146369                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  DAVID J. CONRAD, D.D.S., and ROBERTA                                                                   David F. Viviano,
  A. CONRAD,                                                                                                         Justices
             Plaintiffs-Appellants,
  v                                                                SC: 146369
                                                                   COA: 308705
                                                                   Saginaw CC: 10-008190-AV
  CERTAINTEED CORPORATION,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 14, 2012
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2013                       _________________________________________
           t0325                                                              Clerk